Title: To James Madison from Colin and James Ross, 19 September 1804
From: Ross, Colin,Ross, James
To: Madison, James


Sir
Fredg. 19th. Septr. 1804
The writers indisposition prevented us writing you respecting the Seven Hhds Tobo. ship’d to London pr. the Magistrate and consign’d to C. Ross. What we advanced to Mr. Macon & the charges in this place, Richmond & Norfolk amounts to £109..19. VCy.
In looking over the prices of Tobo. at the time of shipping find that Richmond was about 30/— ⅌ 100 ℔s. but as we are in hopes yours will neat more, Two Hundred Dollars shal be sent you, or your order for it shall be paid at sight. Annex’d is weights of the Tobacco & we remain very respectfully Sir Your Mo. Ob. Servts.
Colin & James Ross



Richmond
1270



1331



1346



1328



1408



1407


Fredg.
1360



9450 ℔s. Nt. Weight


